In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1643V
                                        UNPUBLISHED


    DENISE BRUEGGEMAN,                                      Chief Special Master Corcoran

                        Petitioner,                         Filed: February 19, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Causation-In-Fact; Influenza (Flu)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On October 23, 2019, Denise Brueggeman filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration, which meets the Table definition for SIRVA, after receiving an influenza
vaccine on September 28, 2018. Petition at 1, ¶¶ 2, 10. Petitioner further alleges that she
received the vaccination in the United States, suffered the residual effects of her SIRVA
for more than six months, and that she has not filed a civil action or received an award or
settlement for her SIRVA, alleged as vaccine-caused. Id. at ¶¶ 2, 10-12. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         On February 18, 2021, Respondent filed his Rule 4(c) Report3 in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent “has concluded that [P]etitioner’s alleged injury is
consistent with SIRVA and was caused-in-fact by the administration of a flu vaccine on
September 28, 2018.” Id. at 4. Respondent further agrees that “based on the record as
it now stands, [P]etitioner has satisfied all legal prerequisites for compensation under the
Act.[4]” Rule 4 Report at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Brian H. Corcoran
                                        Brian H. Corcoran
                                        Chief Special Master




3
 Respondent filed a combined Rule 4 Report and Proffer. ECF No. 28. A Decision Awarding Damages
based upon the Proffer also will be issued today.
4
  Respondent notes that I issued a Fact Ruling finding Petitioner had met the statutory six-month
requirement. Rule 4 Report at 4 n.1; see Section 11(c)(1)(D)(i).

                                                    2